DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in reply to the application filed on 5/28/2019. Claims 1-5 are pending in the application and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the IDS filed by the Applicant listed below:
7/29/2019
1/19/2021

Definitions
The following terms may be used interchangeably. How they are referred to depends on the specific art being referenced. 
A thrust side of a piston is the same as a pressure side.
A counter-thrust or anti-thrust side of a piston is the same as a counterpressure side.
A shaft surface of a piston is the same as a piston skirt.
A connecting wall of a piston is the same as a piston apron.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Item 10 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites the limitation, “wherein the piston comprises it consists of at least two components joined by friction welding.” Claim 5 recites both, “comprising” and “consists” which each have distinct meanings as transitional phrases. The term, “comprising” indicates the limitation is open ended and may include elements not recited in the claim while, “consists” excludes elements not specified in the claim, see MPEP 2111.03. This renders the claim vague and indefinite as one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claim. To overcome the rejection, it is suggested that Applicant rephrase lines 2-3 of claim 5, without introducing any new matter, to more clearly articulate the intended scope of the phrase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 8,220,432 B2) hereinafter Iwata, Wantanabe et al. (US 5,894,824) hereinafter Wantanabe, and Muscas et al. (US 2011/0107997 A1) hereinafter Muscas.
Claim 1:

Iwata does not explicitly disclose wherein one of said shaft surfaces has a width which is 25-50% smaller than the other of said shaft surfaces, and (having at least one cooling channel) wherein a cooling channel outlet is centrally arranged on the side of the narrower shaft surface.
However, Wantanabe discloses a piston having at least one cooling channel wherein a cooling channel outlet is centrally arranged 
It should be noted that oil is commonly used for both lubrication and cooling in a piston. Since the channel taught by Wantanabe facilitates the movement of oil, which is a coolant, it can be considered a cooling channel. This interpretation is consistent with the specification of the instant application. See at least the first paragraph of page 3.
Further, it should be noted that Wantanabe includes the cooling channel outlets on the counterthrust side of the piston and Iwata is configured so that the counterthrust shaft surface is smaller than the thrust shaft surface, see Col. 13, Lines 7-12. Therefore, when combined, the cooling channels of Wantanabe would be arranged on the narrower shaft surface of Iwata, therefore Wantanabe and Iwata disclose all elements of the limitation.
Iwata also does not explicitly disclose that the piston is a steel piston but does allow for different materials other than aluminum (Col. 8, Lines 36-38).

Iwata, Wantanabe, and Muscas teach all of the claimed features but are silent as to, one of said shaft surfaces has a width which is 25-50% smaller than the other of said shaft surfaces." It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A. 
 Iwata teaches that the size of the piston shaft surface on the anti-thrust side is a result effective variable in that it produces a recognized result. In this case, Iwata teaches that the width of the anti-thrust side shaft surface will affect the weight of the piston, see Col. 7, Lines 47-50 but also must be sized to accommodate a pressing force which is less than a pressing force applied to a thrust side shaft surface, see Col. 7, Lines 30-34. Accordingly, the size of the skirt is a result effective variable which achieves the recognized result of maintaining structure while minimizing the weight of the piston. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing, to modify the apparatus of Iwata, Wantanabe, and Muscas and optimize the size of the shaft surface to a width which is 25-50% smaller than the other of said shaft surfaces, since it has been held that is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation. Iwata establishes that pistons must be designed to bear the forces of combustion but there is a demand for weight reduction of internal combustion engines (Col. 1, Lines 7-16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Iwata with the disclosure of Wantanabe to collect excess oil build up from between the skirt and piston wall thus reducing the consumption of oil (Col. 14, Lines 10-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Iwata and Wantanabe with the disclosure of Muscas to accommodate the increased mechanical and thermal loads resulting from increased compression loads within the combustion chamber, thus enabling greater efficiency while maintaining durability (Para. 0005).
Claim 2:
Iwata, Wantanabe, and Muscas, as shown in the rejection above, disclose all the limitations of claim 1.
Iwata doesn’t explicitly disclose wherein the narrower shaft surface is wider at one end directed towards a piston crown than at an end opposite to the piston crown.

Claim 3:
Iwata, Wantanabe, and Muscas, as shown in the rejection above, disclose all the limitations of claim 1.
Iwata also discloses wherein the shaft surfaces are connected to a piston hub by connecting walls, and at least one connecting wall between the shaft surface and the piston hub is designed obliquely. (Col. 5, Lines 53-56; Col, 7, Lines 45-46; Fig. 11, Items 8, 9, and 11-14)
According to Dictionary.com, oblique is defined as, 1 neither perpendicular nor parallel to a given line or surface; slanting; sloping. 2 (of a solid) not having the axis perpendicular to the plane of the base. 3 diverging from a given straight line or course. 4 not straight or direct, as a course. Since Itawa describes the connecting walls are described as constituting a truncated cone shape with an elliptic cross-section as viewed from the bottom, they are considered to be oblique.
Claim 5:
Iwata, Wantanabe, and Muscas, as shown in the rejection above, disclose all the limitations of claim 1.
Iwata doesn’t explicitly disclose wherein the piston comprises it consists of at least two components joined by friction welding.
However, Muscas does disclose wherein the piston comprises it consists of at least two components joined by friction welding. (Para. 0032)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata, Wantanabe, and Muscas as applied to claim 1 above, and further in view of Sato (JP2012136972A) hereinafter Sato.
Claim 4:
Iwata, Wantanabe, and Muscas, as shown in the rejection above, disclose all the limitations of claim 1.
Iwata doesn’t explicitly disclose wherein the wider shaft surface has at least one convexity on the inside.
However, Sato does disclose wherein the wider shaft surface has at least one convexity on the inside. (Fig. 7, Item 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Iwata, Wantanabe, and Muscas with the disclosure of Sato to ensure the durability against the thrust load from the cylinder inner wall of the engine (Para. 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takada (US 2015/0047498 A1), Zhu (US 2003/0037671 A1), Frank (US 2008/0105118 A1), US 6,244,161 B1), Wantanabe (US 6,357,341 B1) each disclose a piston with opposing skirts arranged in a cylinder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.